DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 09/06/2022, with respect to the objection to claims 5 and 19 have been fully considered and are persuasive. 
The amendments to claims 5 and 19 correct the previously-raised informalities. Accordingly, the objection to claims 5 and 19 has been withdrawn. 
Applicant’s arguments, see Pgs. 7-12, filed 09/06/2022, with respect to the 35 USC 103 rejections under Asakura and Ohmura have been fully considered and are partially persuasive.  
Applicant argues that the cited art does not teach or suggest “a vehicle controller of a subject vehicle in which a second support status, which has an automated degree higher than that of a first support status, is realized only when the subject vehicle is traveling on a through lane in a specific road” and “when the subject vehicle is traveling in the first support status and [a] pedestrian has been detected therein, [the vehicle controller keeps] a support status of the subject vehicle unchanged in the first support status; and when the subject vehicle is traveling in the second support status and the pedestrian has been detected therein, [the vehicle controller shifts] the support status of the subject vehicle from the second support status to the first support status”.
With respect to the limitation “the second support status being performed only when the subject vehicle is traveling on a through lane in the specific road;”, the Examiner is in agreement with Applicant’s arguments, as neither Asakura nor Ohmura teach or suggest performing the second support status only when the subject vehicle is traveling on a through lane in the specific road. While Asakura does teach the use of the second support status while performing automated driving in a through lane (see at least [0117]), the use of the second support status is not exclusive to driving on a through lane. The Examiner notes, however, that such a limitation was not present in a previously-examined claim set and therefore necessitates further search and consideration.
With respect to the limitations “when the subject vehicle is traveling in the first support status and [a] pedestrian has been detected therein, [the vehicle controller keeps] a support status of the subject vehicle unchanged in the first support status; and when the subject vehicle is traveling in the second support status and the pedestrian has been detected therein, [the vehicle controller shifts] the support status of the subject vehicle from the second support status to the first support status”, the Examiner respectfully disagrees with Applicant’s arguments. Asakura teaches “when the subject vehicle is traveling in the first support status and the pedestrian has been detected therein, keep a support status of the subject vehicle unchanged in the first support status;” in at least paragraphs [0109], [0125], and [0115]. The Examiner notes in particular that paragraph [0115] includes pedestrians as objects detected by the environment recognition section 142. Ohmura teaches “and when the subject vehicle is traveling in the second support status and the pedestrian has been detected therein, shift the support status of the subject vehicle from the second support status to the first support status” in at least paragraphs [0139], [0140], [0142], and [0143], where Ohmura is modified such that the detected obstacle corresponds to the pedestrian detected by Asakura.

Accordingly, the 35 USC 103 rejections under Asakura and Ohmura has been withdrawn. However, upon further search and consideration, a new rejection is made in view of Asakura, Ohmura, and Park (650).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2017/0334451 A1), hereinafter Asakura, in view of Ohmura et al. (US 2020/0094829 A1), hereinafter Ohmura, and in further view of Park (US 2017/0001650 A1), hereinafter Park (650).

Regarding claim 1, Asakura teaches a vehicle controller of a subject vehicle, comprising:
a processor configured to: recognize a surrounding state of the subject vehicle which travels in a lane on a specific road, the specific road having two or more lanes…
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... The "state" of a nearby vehicle may include whether or not the nearby vehicle is accelerating or changing lanes (or whether or not the nearby vehicle is attempting to change lanes)... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..." FIG. 9, included below, demonstrates that the host vehicle is capable of recognizing other vehicles while traveling in a lane on a road, in this case for the purpose of a lane change operation.

    PNG
    media_image1.png
    706
    375
    media_image1.png
    Greyscale

entry of a pedestrian into the specific road being restricted;
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... ... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals... " Asakura further teaches ([0121]): "When implementing a lane-keep event, the travel mode determination section 146A, for example, determines a travel mode from out of constant speed travel, following-travel, low speed following-travel, decelerating travel, obstacle avoidance travel, or the like. For example, the travel mode determination section 146A determines that the travel mode is constant speed travel when no other vehicles are present ahead of the vehicle... The travel mode determination section 146A determines that the travel mode is obstacle avoidance travel in cases where the environment recognition section 142 has recognized an obstacle in front of the vehicle M." Since the presence of a detected pedestrian in front of the vehicle M ahead of the vehicle M (i.e., in the specific road) results in obstacle avoidance travel, the Examiner has interpreted such as entry into the specific road being restricted to pedestrians.
detect a pedestrian in the specific road;
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... ... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals... " Asakura further teaches ([0121]): "When implementing a lane-keep event, the travel mode determination section 146A, for example, determines a travel mode from out of constant speed travel, following-travel, low speed following-travel, decelerating travel, obstacle avoidance travel, or the like. For example, the travel mode determination section 146A determines that the travel mode is constant speed travel when no other vehicles are present ahead of the vehicle... The travel mode determination section 146A determines that the travel mode is obstacle avoidance travel in cases where the environment recognition section 142 has recognized an obstacle in front of the vehicle M."
provide control such that the subject vehicle follows a vehicle traveling ahead thereof, based on the detection;
Asakura teaches ([0105]): "The automated driving mode controller 130 determines the mode of automated driving to be implemented by the automated driving controller 120." Asakura further teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where Mode A is being implemented, all vehicle controls, such as complex merging control, are performed automatically, such that the vehicle occupant does not need to monitor the surroundings or state of the vehicle M." Asakura even further teaches ([0107]): "Here, a congestion following mode (low speed following mode) that follows the vehicle in front during congestion serves as an example of Mode A." Asakura still further teaches ([0201]): "Moreover, the surroundings condition determination section 502 may determine that the surroundings condition is one of congestion when a pedestrian or obstacle is present nearby the vehicle, or when the number of pedestrians or obstacles is greater than a predetermined number."
make the subject vehicle operate in at least one of a first support status (“Mode B”, “Mode C”, or “manual driving mode” [0108]-[0110]), and a second support status (“Mode A”, [0106]) which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant of the subject vehicle less than that of the first support status,
Asakura teaches ([0105]): "The automated driving mode controller 130 determines the mode of automated driving to be implemented by the automated driving controller 120." Asakura further teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where Mode A is being implemented, all vehicle controls, such as complex merging control, are performed automatically, such that the vehicle occupant does not need to monitor the surroundings or state of the vehicle M." Asakura even further teaches ([0108]): "Mode B is the mode having the next highest level of automated driving after Mode A. Although in principle all vehicle control is performed automatically in cases where Mode B is implemented, the driving operation of the vehicle M may be entrusted to the vehicle occupant depending on the situation. The vehicle occupant therefore needs to monitor the surroundings and state of the vehicle M." Asakura still further teaches ([0109]): "Mode C is the mode having the next highest level of automated driving after Mode B. In cases where Mode C is implemented, the vehicle occupant needs to perform confirmation operations on the HMI 70 depending on the situation." ([0110]): "Note that in the present embodiment, the mode having the lowest level of automated driving may be, for example, a manual driving mode where both speed control and steering control of the vehicle M are performed based on an operation by the vehicle occupant of the vehicle M without performing automated driving. In the case of the manual driving mode, the driver obviously needs to monitor the surroundings."
when the subject vehicle is traveling in the first support status and the pedestrian has been detected therein, keep a support status of the subject vehicle unchanged in the first support status;
Asakura teaches ([0109]): "Mode C is the mode having the next highest level of automated driving after Mode B. In cases where Mode C is implemented, the vehicle occupant needs to perform confirmation operations on the HMI 70 depending on the situation. In Mode C, for example, the vehicle occupant is notified of the timing for a lane change, and the lane change is made automatically in cases where the vehicle occupant has performed an operation on the HMI 70 instructing the lane change." Thus, a lane change event is capable of being performed while in Mode C (i.e., the first support status) with input from the vehicle occupant. Asakura further teaches ([0125]): “The course candidate generation section 146B first sets a lane change target area… The lane change target area is set as a position relative to nearby vehicles, and determines “between which nearby vehicles to change lanes.” The course candidate generation section observes three nearby vehicles as references for the lane change target area…” Thus, an autonomous lane change operation while in Mode C would still require driver input. The Examiner notes that, through three nearby vehicles are detected in the above example, the disclosure of paragraph [0115] indicates that pedestrians could alternatively be detected instead of vehicles.
However, Asakura does not outright teach lanes in each traveling direction and when the subject vehicle is traveling in the second support status and the pedestrian has been detected therein, shifting the support status of the subject vehicle from the second support status to the first support status. Ohmura teaches a driving support control device, comprising:
…lanes each way;
Ohmura teaches ([0051]): "In the preceding vehicle following mode, the steering control and the speed control are performed in different manners, depending on detectability of opposed lane edges, and the presence or absence of a preceding vehicle. Here, the term "opposed lane edges" means opposed edges (a demarcation line such as a white road line, a road edge, an edge stone, a median strip, a guardrail, or the like) of a lane in which the vehicle 1 is traveling, i.e., borderlines with respect to a neighboring lane..." One of ordinary skill in the art would recognize that a median strip serves to separate lanes of a road which travel in opposing directions.
and when the subject vehicle is traveling in the second support status and the pedestrian has been detected therein, shift the support status of the subject vehicle from the second support status to the first support status.
Ohmura teaches ([0139]): "On the other hand, when there is a change in the driving support mode selection signal (S32: YES), the ECU 10 operates to determine, based on the changed driving support mode selection signal, whether or not the driver intends to switch from the first-type driving support mode which involves the obstacle avoidance control to the second-type driving support mode which does not involve the obstacle avoidance control (the basic control mode or the speed limiting mode) (S33)." Ohmura further teaches ([0140]): "On the other hand, the intended switching destination is the second-type driving support mode which does not involve the obstacle avoidance control (S33: YES), the ECU 10 operates to determine, based on the obstacle information, whether or not an obstacle has been detected." Ohmura even further teaches ([0142]): "On the other hand, when an obstacle has been detected, (S34: TES (sic)), the ECU 10 operates to determine whether or not a current target speed has been subjected to correction such that it is to be reduced due to restriction by a speed distribution zone (allowable upper limit) set with respect to the detected obstacle." Ohmura still further teaches ([0143]): "When the current target speed has not been subjected to the correction... the ECU 10 operates to transition the current driving support mode to the driving support mode selected by the driver (S36), and then terminate one processing cycle." Here, the detected obstacle corresponds to the pedestrian detected by Asakura.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura to incorporate the teachings of Ohmura to provide lanes in each traveling direction and  when the subject vehicle is traveling in the second support status and the pedestrian has been detected therein, shifting the support status of the subject vehicle from the second support status to the first support status. Asakura and Ohmura are each directed towards similar pursuits in the field of driving mode management. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Ohmura, as doing so beneficially serves to enable same mode transition during switching among plural driving support modes, as recognized by Ohmura ([0005]-[0006]).
However, while Asakura does teach autonomous driving on through lanes (see at least [0117]), neither Asakura nor Ohmura outright teach the second support status being realized only when the subject vehicle is traveling on a through lane in the specific road. Park (650) teaches a driver assistance apparatus and vehicle including the same, comprising:
the second support status being realized only when the subject vehicle is traveling on a through lane in the specific road;
Park (650) teaches ([0016]): "The processor is further configured to receive, from the input unit, a self-driving function execution input signal for passing through the express lane of the tollgate; and perform, based on receiving the self-driving function execution input signal for passing through the express lane of the tollgate, a control function for the vehicle to perform self-driving until the vehicle passes through the express lane of the tollgate." One of ordinary skill in the art would recognize the express lane of the tollgate as a through lane, as traffic is required to travel directly through the express lane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura and Ohmura to incorporate the teachings of Park (650) to provide the second support status being realized only when the subject vehicle is traveling on a through lane in the specific road. Asakura, Ohmura, and Park (650) are each directed towards similar pursuits in the field of driving mode management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Park (650), as enabling self-driving for express tollgate lanes beneficially improves user convenience and safe driving, as recognized by Park (650) ([0216]).

Regarding claim 3, Asakura, Ohmura, and Park (650) teach the aforementioned limitations of claim 1. Asakura further teaches:
when the subject vehicle is traveling in the second support status, the processor is configured to change a timing of a shift to the first support status or a remaining time before the shift to the first support status, based on a relative distance between the detected pedestrian and the subject vehicle itself.
Asakura teaches ([0107]): "In Mode A, for example, safe automated driving can be implemented by following the vehicle in front on a crowded expressway, like in Traffic Jam Pilot (TJP), and TJP mode can be ended at a position where the congestion is predicted to clear." Thus, Mode A can be ended at a relative distance between the detected object and the subject vehicle. Asakura is already known to consider pedestrians as obstacles (see at least [0115]). Asakura further teaches ([0201]): "Moreover, the surroundings condition determination section 502 may determine that the surroundings condition is one of congestion when a pedestrian or obstacle is present nearby the vehicle, or when the number of pedestrians or obstacles is greater than a predetermined number." 

Regarding claim 17, Asakura, Ohmura, and Park (650) teach a vehicle, including:
the vehicle controller according to claim 1.
Refer to the rejection of claim 1 under Asakura, Ohmura, and Park (650) above

Regarding claim 19, Asakura teaches a vehicle control method performed by a vehicle controller of a subject vehicle, the vehicle controller including:
a processor configured to recognize a surrounding state of the subject vehicle which travels in a lane on a specific road having two or more lanes…
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... The "state" of a nearby vehicle may include whether or not the nearby vehicle is accelerating or changing lanes (or whether or not the nearby vehicle is attempting to change lanes)... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..." FIG. 9, included above, demonstrates that the host vehicle is capable of recognizing other vehicles while traveling in a lane on a road, in this case for the purpose of a lane change operation.
entry of a pedestrian into the specific road being restricted;
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... ... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals... " Asakura further teaches ([0121]): "When implementing a lane-keep event, the travel mode determination section 146A, for example, determines a travel mode from out of constant speed travel, following-travel, low speed following-travel, decelerating travel, obstacle avoidance travel, or the like. For example, the travel mode determination section 146A determines that the travel mode is constant speed travel when no other vehicles are present ahead of the vehicle... The travel mode determination section 146A determines that the travel mode is obstacle avoidance travel in cases where the environment recognition section 142 has recognized an obstacle in front of the vehicle M." Since the presence of a detected pedestrian in front of the vehicle M ahead of the vehicle M (i.e., in the specific road) results in obstacle avoidance travel, the Examiner has interpreted such as entry into the specific road being restricted to pedestrians.
detect a pedestrian in the specific road,
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... ... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals... " Asakura further teaches ([0121]): "When implementing a lane-keep event, the travel mode determination section 146A, for example, determines a travel mode from out of constant speed travel, following-travel, low speed following-travel, decelerating travel, obstacle avoidance travel, or the like. For example, the travel mode determination section 146A determines that the travel mode is constant speed travel when no other vehicles are present ahead of the vehicle... The travel mode determination section 146A determines that the travel mode is obstacle avoidance travel in cases where the environment recognition section 142 has recognized an obstacle in front of the vehicle M."
and provide control such that the subject vehicle follows a vehicle traveling ahead thereof, based on a detected result of the pedestrian in the specific area,
Asakura teaches ([0105]): "The automated driving mode controller 130 determines the mode of automated driving to be implemented by the automated driving controller 120." Asakura further teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where Mode A is being implemented, all vehicle controls, such as complex merging control, are performed automatically, such that the vehicle occupant does not need to monitor the surroundings or state of the vehicle M." Asakura even further teaches ([0107]): "Here, a congestion following mode (low speed following mode) that follows the vehicle in front during congestion serves as an example of Mode A." Asakura still further teaches ([0201]): "Moreover, the surroundings condition determination section 502 may determine that the surroundings condition is one of congestion when a pedestrian or obstacle is present nearby the vehicle, or when the number of pedestrians or obstacles is greater than a predetermined number."
the vehicle control method comprising the steps of: making the subject vehicle operate in at least one of a first support status (“Mode B”, “Mode C”, or “manual driving mode” [0108]-[0110]), and a second support status (“Mode A”, [0106]) which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant of the subject vehicle less than that of the first support status,
Asakura teaches ([0105]): "The automated driving mode controller 130 determines the mode of automated driving to be implemented by the automated driving controller 120." Asakura further teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where Mode A is being implemented, all vehicle controls, such as complex merging control, are performed automatically, such that the vehicle occupant does not need to monitor the surroundings or state of the vehicle M." Asakura even further teaches ([0108]): "Mode B is the mode having the next highest level of automated driving after Mode A. Although in principle all vehicle control is performed automatically in cases where Mode B is implemented, the driving operation of the vehicle M may be entrusted to the vehicle occupant depending on the situation. The vehicle occupant therefore needs to monitor the surroundings and state of the vehicle M." Asakura still further teaches ([0109]): "Mode C is the mode having the next highest level of automated driving after Mode B. In cases where Mode C is implemented, the vehicle occupant needs to perform confirmation operations on the HMI 70 depending on the situation." ([0110]): "Note that in the present embodiment, the mode having the lowest level of automated driving may be, for example, a manual driving mode where both speed control and steering control of the vehicle M are performed based on an operation by the vehicle occupant of the vehicle M without performing automated driving. In the case of the manual driving mode, the driver obviously needs to monitor the surroundings."
when the subject vehicle is traveling in the first support status and the pedestrian has been detected therein, keeping a support status of the subject vehicle unchanged in the first support status;
Asakura teaches ([0109]): "Mode C is the mode having the next highest level of automated driving after Mode B. In cases where Mode C is implemented, the vehicle occupant needs to perform confirmation operations on the HMI 70 depending on the situation. In Mode C, for example, the vehicle occupant is notified of the timing for a lane change, and the lane change is made automatically in cases where the vehicle occupant has performed an operation on the HMI 70 instructing the lane change." Thus, a lane change event is capable of being performed while in Mode C (i.e., the first support status) with input from the vehicle occupant. Asakura further teaches ([0125]): “The course candidate generation section 146B first sets a lane change target area… The lane change target area is set as a position relative to nearby vehicles, and determines “between which nearby vehicles to change lanes.” The course candidate generation section observes three nearby vehicles as references for the lane change target area…” Thus, an autonomous lane change operation while in Mode C would still require driver input. The Examiner notes that, through three nearby vehicles are detected in the above example, the disclosure of paragraph [0115] indicates that pedestrians could alternatively be detected instead of vehicles.
However, Asakura does not outright teach lanes in each traveling direction and when the subject vehicle is traveling in the second support status and the pedestrian has been detected therein, shifting the support status of the subject vehicle from the second support status to the first support status. Ohmura teaches a driving support control device, comprising:
…lanes each way,
Ohmura teaches ([0051]): "In the preceding vehicle following mode, the steering control and the speed control are performed in different manners, depending on detectability of opposed lane edges, and the presence or absence of a preceding vehicle. Here, the term "opposed lane edges" means opposed edges (a demarcation line such as a white road line, a road edge, an edge stone, a median strip, a guardrail, or the like) of a lane in which the vehicle 1 is traveling, i.e., borderlines with respect to a neighboring lane..." One of ordinary skill in the art would recognize that a median strip serves to separate lanes of a road which travel in opposing directions.
and when the subject vehicle is traveling in the second support status and the pedestrian has been detected therein, shifting the support status of the subject vehicle from the second support status to the first support status.
Ohmura teaches ([0139]): "On the other hand, when there is a change in the driving support mode selection signal (S32: YES), the ECU 10 operates to determine, based on the changed driving support mode selection signal, whether or not the driver intends to switch from the first-type driving support mode which involves the obstacle avoidance control to the second-type driving support mode which does not involve the obstacle avoidance control (the basic control mode or the speed limiting mode) (S33)." Ohmura further teaches ([0140]): "On the other hand, the intended switching destination is the second-type driving support mode which does not involve the obstacle avoidance control (S33: YES), the ECU 10 operates to determine, based on the obstacle information, whether or not an obstacle has been detected." Ohmura even further teaches ([0142]): "On the other hand, when an obstacle has been detected, (S34: TES (sic)), the ECU 10 operates to determine whether or not a current target speed has been subjected to correction such that it is to be reduced due to restriction by a speed distribution zone (allowable upper limit) set with respect to the detected obstacle." Ohmura still further teaches ([0143]): "When the current target speed has not been subjected to the correction... the ECU 10 operates to transition the current driving support mode to the driving support mode selected by the driver (S36), and then terminate one processing cycle." Here, the detected obstacle corresponds to the pedestrian detected by Asakura.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura to incorporate the teachings of Ohmura to provide lanes in each traveling direction and  when the subject vehicle is traveling in the second support status and the pedestrian has been detected therein, shifting the support status of the subject vehicle from the second support status to the first support status. Asakura and Ohmura are each directed towards similar pursuits in the field of driving mode management. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Ohmura, as doing so beneficially serves to enable same mode transition during switching among plural driving support modes, as recognized by Ohmura ([0005]-[0006]).
However, while Asakura does teach autonomous driving on through lanes (see at least [0117]), neither Asakura nor Ohmura outright teach the second support status being realized only when the subject vehicle is traveling on a through lane in the specific road. Park (650) teaches a driver assistance apparatus and vehicle including the same, comprising:
the second support status being realized only when the subject vehicle is traveling on a through lane in the specific road;
Park (650) teaches ([0016]): "The processor is further configured to receive, from the input unit, a self-driving function execution input signal for passing through the express lane of the tollgate; and perform, based on receiving the self-driving function execution input signal for passing through the express lane of the tollgate, a control function for the vehicle to perform self-driving until the vehicle passes through the express lane of the tollgate." One of ordinary skill in the art would recognize the express lane of the tollgate as a through lane, as traffic is required to travel directly through the express lane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura and Ohmura to incorporate the teachings of Park (650) to provide the second support status being realized only when the subject vehicle is traveling on a through lane in the specific road. Asakura, Ohmura, and Park (650) are each directed towards similar pursuits in the field of driving mode management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Park (650), as enabling self-driving for express tollgate lanes beneficially improves user convenience and safe driving, as recognized by Park (650) ([0216]).

Claim(s) 2, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Ohmura, and Park (650) in view of Miura et al. (US 2019/0135281 A1), hereinafter Miura.

Regarding claim 2, Asakura, Ohmura, and Park (650) teach the aforementioned limitations of claim 1. Asakura further teaches:
the processor is configured to detect the pedestrian: in the through lane in which the subject vehicle travels;
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... The "state" of a nearby vehicle may include whether or not the nearby vehicle is accelerating or changing lanes (or whether or not the nearby vehicle is attempting to change lanes)... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..." FIG. 9, included above, demonstrates the detection of vehicle mA traveling in lane L1 in which subject vehicle M travels. Based on the teachings of [0115], a pedestrian would be detected in a similar manner. Asakura further teaches ([0116]): "The action plan generation section 144 sets a starting point of automated driving and/or a destination of automated driving..." Asakura even further teaches ([0117]): "The action plan is, for example, composed of plural events to be sequentially executed. The events include, for example: ... a lane-keep event that causes the vehicle M to travel without departing from the travel lane..."
in a lane or on a shoulder adjacent to the lane in which the subject vehicle travels;
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... The "state" of a nearby vehicle may include whether or not the nearby vehicle is accelerating or changing lanes (or whether or not the nearby vehicle is attempting to change lanes)... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..." FIG. 9, included above, demonstrates the detection of vehicles mB, mC traveling in lane L2 which is adjacent to the lane L1 in which subject vehicle M travels. Based on the teachings of [0115], a pedestrian would be detected in a similar manner.
However, Asakura does not outright teach detecting a pedestrian on a shoulder having a traveling direction the same as that of the lane in which the subject vehicle travels, other than the adjacent shoulder. Miura teaches a vehicle control device and vehicle control method, comprising:
on a shoulder having a travelling direction same as that of the lane in which the subject vehicle travels, other than the adjacent shoulder;
Miura teaches ([0045]): "The recognizer 130 includes a road shoulder recognizer 131. The road shoulder recognizer recognizes a road shoulder of a road on which the subject vehicle M is present on the basis of an image captured by the camera 10 and outputs a result of the recognition to the branching controller 141. For example, the road shoulder recognizer may recognize one or both of an area outside (left) a road partition line positioned on the leftmost side and an area outside (right) a road partition line positioned on the rightmost side among road partition lines recognized by the recognizer 130 as road shoulders."
and in a combination thereof.
Miura teaches ([0042]): "The recognizer 130 recognizes states such as a position, a speed, an acceleration, and the like of each object present in the vicinity of the subject vehicle M on the basis of information input through the camera 10, the radar device 12, and the finder 14 through the object recognizing device 16." Miura further teaches ([0043]): "The recognizer 130, for example, recognizes a lane (running lane) in which the subject vehicle M is running..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Ohmura, and Park (650) to incorporate the teachings of Miura to provide detecting a pedestrian on a shoulder having a traveling direction the same as that of the lane in which the subject vehicle travels, other than the adjacent shoulder. Asakura, Ohmura, Park (650), and Miura are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Miura, as doing so advantageously serves to augment the decision-making abilities of the vehicle control system by allowing for the monitoring of other objects present on a road shoulder recognized by the road shoulder recognizer, as recognized by Miura ([0059]). Such an implementation would further serve to augment the vehicle following functions of the control system, as recognized by Miura ([0065]).

Regarding claim 4, Asakura, Ohmura, Park (650), and Miura teach the aforementioned limitations of claim 2. Asakura further teaches:
when the subject vehicle is traveling in the second support status, the processor is configured to change a timing of a shift to the first support status or a remaining time before the shift to the first support status, based on a relative distance between the detected pedestrian and the subject vehicle itself.
Asakura teaches ([0107]): "In Mode A, for example, safe automated driving can be implemented by following the vehicle in front on a crowded expressway, like in Traffic Jam Pilot (TJP), and TJP mode can be ended at a position where the congestion is predicted to clear." Thus, Mode A can be ended at a relative distance between the detected object and the subject vehicle. Asakura is already known to consider pedestrians as obstacles (see at least [0115]). Asakura further teaches ([0201]): "Moreover, the surroundings condition determination section 502 may determine that the surroundings condition is one of congestion when a pedestrian or obstacle is present nearby the vehicle, or when the number of pedestrians or obstacles is greater than a predetermined number." 

Regarding claim 18, Asakura, Ohmura, Park (650), and Miura teach a vehicle, including:
the vehicle controller according to claim 2.
Refer to the rejections of Claim 1 under Asakura, Ohmura, and Park (650) and Claim 2 under Asakura, Ohmura, Park (650), and Miura above

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Ohmura, and Park (650) in view of Tan (US 2018/0244174 A1).


Regarding claim 5, Asakura, Ohmura, and Park (650) teach the aforementioned limitations of claim 1. Asakura further teaches:
in a case where: the pedestrian has been detected while the subject vehicle is traveling in the second support status; the support status of the subject vehicle is thereby shifted to the first support status; and the subject vehicle is presently traveling in the first support status,
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant performs driving operations on the vehicle and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes." Asakura further teaches ([0201]): "Moreover, the surroundings condition determination section 502 may determine that the surroundings condition is one of congestion when a pedestrian or obstacle is present nearby the vehicle, or when the number of pedestrians or obstacles is greater than a predetermined number." FIG. 23, included below, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestion. At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
However, while Asakura does teach a manual driving mode override ([0111]), Asakura does not outright teach configuring the processor to prevent the support status from shifting from the present first support status to the second support status. Tan teaches an autonomous vehicle seat positioning system based on vehicle driving mode, comprising:
then the processor is configured to prevent the support status from shifting from the present first support status to the second support status.
Tan teaches ([0056]): "The autonomous vehicle controller 12 is also configured to switch to the manual driving mode in response to detection of a road condition, a road hazard or an emergency situation that requires the vehicle operator H to resume manual operation of the vehicle 10. Similarly, if the autonomous vehicle controller 12 determines that there is even a possibility of a road condition, a road hazard or an emergency situation that might require the vehicle operator H to resume manual operation of the vehicle 10, the autonomous vehicle controller 12 can switch to the manual driving mode." Thus, when a road condition, hazard, or emergency situation (e.g., the congested traffic scenario of Asakura) is detected, manual operation can be forced (i.e., shifting from the present first support status to the second support status is prevented).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Ohmura, and Park (650) to incorporate the teachings of Tan to provide configuring the processor to prevent the support status from shifting from the present first support status to the second support status. Asakura, Ohmura, Park (650), and Tan are each directed towards similar pursuits in the field of vehicle control and vehicle driving mode management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Tan, as doing so advantageously serves to require manual operation of the vehicle in response to the detection of road hazards or emergency situations which would require manual control, as recognized by Tan ([0056]). This ultimately serves to improve the safety of the vehicle and its occupants.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Ohmura, Park, and Miura in view of Tan.

Regarding claim 6, Asakura, Ohmura, Park (650) and Miura teach the aforementioned limitations of claim 2. Asakura further teaches:
in a case where: the pedestrian has been detected while the subject vehicle is traveling in the second support status; the support status of the subject vehicle is thereby shifted to the first support status; and the subject vehicle is presently traveling in the first support status,
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant performs driving operations on the vehicle and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes." Asakura further teaches ([0201]): "Moreover, the surroundings condition determination section 502 may determine that the surroundings condition is one of congestion when a pedestrian or obstacle is present nearby the vehicle, or when the number of pedestrians or obstacles is greater than a predetermined number." FIG. 23, included below, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestion. At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
However, while Asakura does teach a manual driving mode override ([0111]), Asakura does not outright teach configuring the processor to prevent the support status from shifting from the present first support status to the second support status. Tan teaches an autonomous vehicle seat positioning system based on vehicle driving mode, comprising:
then the processor is configured to prevent the support status from shifting from the present first support status to the second support status.
Tan teaches ([0056]): "The autonomous vehicle controller 12 is also configured to switch to the manual driving mode in response to detection of a road condition, a road hazard or an emergency situation that requires the vehicle operator H to resume manual operation of the vehicle 10. Similarly, if the autonomous vehicle controller 12 determines that there is even a possibility of a road condition, a road hazard or an emergency situation that might require the vehicle operator H to resume manual operation of the vehicle 10, the autonomous vehicle controller 12 can switch to the manual driving mode." Thus, when a road condition, hazard, or emergency situation (e.g., the congested traffic scenario of Asakura) is detected, manual operation can be forced (i.e., shifting from the present first support status to the second support status is prevented).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Ohmura, Park (650), and Miura to incorporate the teachings of Tan to provide configuring the processor to prevent the support status from shifting from the present first support status to the second support status. Asakura, Ohmura, Park (650), Miura, and Tan are each directed towards similar pursuits in the field of vehicle control and vehicle driving mode management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Tan, as doing so advantageously serves to require manual operation of the vehicle in response to the detection of road hazards or emergency situations which would require manual control, as recognized by Tan ([0056]). This ultimately serves to improve the safety of the vehicle and its occupants.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Ohmura, and Park (650) in view of Rowell (US 2020/0189572 A1).

Regarding claim 11, Asakura, Ohmura, and Park (650) teach the aforementioned limitations of claim 1. Asakura further teaches:
the processor detects: a human or an article representing a human as the pedestrian;
Asakura teaches ([0115]): "In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..."
However, Asakura does not outright teach detecting a feature target object attached to a human or an article representing a human. Rowell teaches vehicles and methods for determining objects of driver focus, comprising:
and a feature target object attached to the human or the article representing the human.  
Rowell teaches ([0038]): "Words spoken by the driver that match attributes of the detected objects are used to determine one or more objects of focus (block 210). Attributes of objects are not limited by this disclosure. Attributes may include, but are not limited to, object classification (e.g., vehicle, person, sign, building, bicycle, motorcycle, etc.) and other descriptors of objects (e.g., color, size, shape, sex, clothing, and the like). Thus, when a driver says, “Look at that guy in the red suit!”, the electronic control unit 102 may compare the words “guy” and “red” against the detected objects, and select the person wearing red as the object of focus."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Ohmura, and Park (650) to incorporate the teachings of Rowell to provide detecting a feature target object attached to a human or an article representing a human. Asakura, Ohmura, Park (650), and Rowell are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Rowell as doing so advantageously serves to more accurately select a human as a target object based on objects held by the human. Rowell acknowledges ([0038]) that multiple objects including persons may be detected. By specifying that the intended target is a man wearing red, the system is able to more accurately pinpoint the intended target, particularly among a crowd of other people.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Ohmura, Park (650), and Miura in view of Rowell.

Regarding claim 12, Asakura, Ohmura, Park (650), and Miura teach the aforementioned limitations of claim 2. Asakura further teaches:
the processor detects: a human or an article representing a human as the pedestrian;
Asakura teaches ([0115]): "In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..."
However, Asakura does not outright teach detecting a feature target object attached to a human or an article representing a human. Rowell teaches vehicles and methods for determining objects of driver focus, comprising:
and a feature target object attached to the human or the article representing the human.
Rowell teaches ([0038]): "Words spoken by the driver that match attributes of the detected objects are used to determine one or more objects of focus (block 210). Attributes of objects are not limited by this disclosure. Attributes may include, but are not limited to, object classification (e.g., vehicle, person, sign, building, bicycle, motorcycle, etc.) and other descriptors of objects (e.g., color, size, shape, sex, clothing, and the like). Thus, when a driver says, “Look at that guy in the red suit!”, the electronic control unit 102 may compare the words “guy” and “red” against the detected objects, and select the person wearing red as the object of focus."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Ohmura, Park (650), and Miura to incorporate the teachings of Rowell to provide detecting a feature target object attached to a human or an article representing a human. Asakura, Ohmura, Park (650), Miura, and Rowell are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Rowell as doing so advantageously serves to more accurately select a human as a target object based on objects held by the human. Rowell acknowledges ([0038]) that multiple objects including persons may be detected. By specifying that the intended target is a man wearing red, the system is able to more accurately pinpoint the intended target, particularly among a crowd of other people.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Ohmura, and Park (650) in view of Johnson (US 2018/0047285 A1).

Regarding claim 13, Asakura, Ohmura, and Park (650) teach the aforementioned limitations of claim 1. However, Asakura does not outright teach providing less driving support contents when the support status of the subject vehicle is shifted from the second support status to the first support status and when a position in which the detected pedestrian is in a lane same as that in which the subject vehicle is traveling, compared to those provided when a position in which the pedestrian detected is not in a lane same as that in which the subject vehicle is traveling. Johnson teaches using information obtained from a fleet of vehicles for informational display and control of an autonomous vehicle, comprising:
in a case where the support status of the subject vehicle is shifted from the second support status to the first support status, when a position in which the pedestrian is detected is in the lane same as that in which the subject vehicle is traveling, less driving support contents are provided, 
Johnson teaches ([0016]): "FIG. 1 is a diagram 100 of an embodiment of a vehicle 120 avoiding an obstacle 130. In embodiment, vehicle 120 may be traveling on road 110. Vehicle 120 may be operating in an autonomous mode… As vehicle 120 approaches obstacle 130, a driver of the vehicle 120 may cause vehicle 120 to exit autonomous mode and enter a manual control mode in order to avoid the obstacle 130. In another embodiment, vehicle 120 may determine that it can no longer operate safely in an autonomous mode and notify the driver that it will be entering manual control. In either case, the vehicle 120 exits autonomous mode. Obstacle 130 may be anything in the road 110, e.g., a pothole or debris. Obstacle 130 may also include deficiencies in the road, e.g., missing lane markers, lane markers out of place, etc." FIG. 1, included below, demonstrates that the obstacle 130 may be located in the same lane as that in which the subject vehicle is currently traveling.

    PNG
    media_image2.png
    512
    977
    media_image2.png
    Greyscale

compared to those provided when a position in which the pedestrian is detected is not in the lane same as that in which the subject vehicle is traveling.
Johnson teaches ([0016]): “As vehicle 120 approaches obstacle 130, a driver of the vehicle 120 may cause vehicle 120 to exit autonomous mode and enter a manual control mode in order to avoid the obstacle 130. In another embodiment, vehicle 120 may determine that it can no longer operate safely in an autonomous mode and notify the driver that it will be entering manual control. In either case, the vehicle 120 exits autonomous mode. Obstacle 130 may be anything in the road 110, e.g., a pothole or debris. Obstacle 130 may also include deficiencies in the road, e.g., missing lane markers, lane markers out of place, etc." Thus, in a scenario where an obstacle is not detected, a determination that the vehicle can no longer operate safely will not be made and the vehicle will continue in autonomous mode. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Ohmura, and Park (650) to incorporate the teachings of Johnson to provide less driving support contents when the support status of the subject vehicle is shifted from the second support status to the first support status and when a position in which the detected pedestrian is in a lane same as that in which the subject vehicle is traveling, compared to those provided when a position in which the pedestrian detected is not in a lane same as that in which the subject vehicle is traveling.. Asakura, Ohmura, Park (650), and Johnson are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Johnson as doing so advantageously serves to force manual control when it is determined that autonomous operation is no longer safe, such as a scenario when the vehicle is approaching a hazard in the same lane as the vehicle, as recognized by Johnson ([0016]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Ohmura, Park (650), and Miura in view of Johnson.

Regarding claim 14, Asakura, Ohmura, and Miura teach the aforementioned limitations of claim 2. However, Asakura does not outright teach providing less driving support contents when the support status of the subject vehicle is shifted from the second support status to the first support status and when a position in which the detected pedestrian is in a lane same as that in which the subject vehicle is traveling, compared to those provided when a position in which the pedestrian detected is not in a lane same as that in which the subject vehicle is traveling. Johnson teaches using information obtained from a fleet of vehicles for informational display and control of an autonomous vehicle, comprising:
in a case where the support status of the subject vehicle is shifted from the second support status to the first support status, when a position in which the pedestrian is detected is in the lane same as that in which the subject vehicle is traveling, less driving support contents are provided, 
Johnson teaches ([0016]): "FIG. 1 is a diagram 100 of an embodiment of a vehicle 120 avoiding an obstacle 130. In embodiment, vehicle 120 may be traveling on road 110. Vehicle 120 may be operating in an autonomous mode… As vehicle 120 approaches obstacle 130, a driver of the vehicle 120 may cause vehicle 120 to exit autonomous mode and enter a manual control mode in order to avoid the obstacle 130. In another embodiment, vehicle 120 may determine that it can no longer operate safely in an autonomous mode and notify the driver that it will be entering manual control. In either case, the vehicle 120 exits autonomous mode. Obstacle 130 may be anything in the road 110, e.g., a pothole or debris. Obstacle 130 may also include deficiencies in the road, e.g., missing lane markers, lane markers out of place, etc." FIG. 1, included above, demonstrates that the obstacle 130 may be located in the same lane as that in which the subject vehicle is currently traveling.
compared to those provided when a position in which the pedestrian is detected is not in the lane same as that in which the subject vehicle is traveling.
Johnson teaches ([0016]): “As vehicle 120 approaches obstacle 130, a driver of the vehicle 120 may cause vehicle 120 to exit autonomous mode and enter a manual control mode in order to avoid the obstacle 130. In another embodiment, vehicle 120 may determine that it can no longer operate safely in an autonomous mode and notify the driver that it will be entering manual control. In either case, the vehicle 120 exits autonomous mode. Obstacle 130 may be anything in the road 110, e.g., a pothole or debris. Obstacle 130 may also include deficiencies in the road, e.g., missing lane markers, lane markers out of place, etc." Thus, in a scenario where an obstacle is not detected, a determination that the vehicle can no longer operate safely will not be made and the vehicle will continue in autonomous mode. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Ohmura, Park (650), and Miura to incorporate the teachings of Johnson to provide less driving support contents when the support status of the subject vehicle is shifted from the second support status to the first support status and when a position in which the detected pedestrian is in a lane same as that in which the subject vehicle is traveling, compared to those provided when a position in which the pedestrian detected is not in a lane same as that in which the subject vehicle is traveling. Asakura, Ohmura, Park (650), Miura, and Johnson are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Johnson as doing so advantageously serves to force manual control when it is determined that autonomous operation is no longer safe, such as a scenario when the vehicle is approaching a hazard in the same lane as the vehicle, as recognized by Johnson ([0016]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Ohmura, and Park (650) in view of Park (US 2016/0179092 A1), hereinafter Park (092).

Regarding claim 15, Asakura, Ohmura, and Park (650) teach the aforementioned limitations of claim 1. Asakura further teaches:
in a case where: the support status of the subject vehicle has been shifted from the second support status to the first support status; and the subject vehicle is presently traveling at the first support status,
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant performs driving operations on the vehicle and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes."  FIG. 23, included above, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestion. At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
when the shift from the second support status to the first support status has been made in response to detection of the pedestrian, then  less support contents are provided,
Asakura teaches ([0201]): "Moreover, the surroundings condition determination section 502 may determine that the surroundings condition is one of congestion when a pedestrian or obstacle is present nearby the vehicle, or when the number of pedestrians or obstacles is greater than a predetermined number." FIG. 23, included above, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestion. At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
However, Asakura does not outright teach providing a greater amount of driving control support contents when the shift has been made without detection of a pedestrian. Park (092) teaches an apparatus for switching driving modes of a vehicle, comprising:
compared to those provided when the shift has been made without detection of a pedestrian.
Park (092) teaches ([0085]): “In the apparatus for switching between the vehicle driving modes and the method of switching between the vehicle driving modes according to the embodiments of the present invention, when object(s) recognized by the advanced driving system (ADAS) is in the direction of the driver’s gaze as detected by the driver state monitoring (DSM) system, the automatic driving mode is switched to the manual driving mode, thereby enabling the driver to safely switch to driving in the manual mode.” Thus, additional support contents are provided when an object is not recognized, as the driver’s gaze determination is not performed and the vehicle is not transitioned to driving in the manual mode, remaining in autonomous driving mode.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Ohmura, and Park (650) to incorporate the teachings of Park (092) to provide a greater amount of driving control support contents when the shift has been made without detection of a pedestrian. Asakura, Ohmura, Park (650) and Park (092) are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Park (092) as doing so advantageously allows for the vehicle to switch to manual driving mode when an object is detected, while preserving automatic driving functions when an object is not detected, as recognized by Park (092) ([0081]-[0082] and [0085]). Ultimately, this serves to improve the safety of the vehicle and its drivers by using manual driving in the presence of a pedestrian.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Ohmura, Park (650) and Miura in view of Park (092).

Regarding claim 16, Asakura, Ohmura, Park (650), and Miura teach the aforementioned limitations of claim 2. Asakura further teaches:
in a case where: the support status of the subject vehicle has been shifted from the second support status to the first support status; and the subject vehicle is presently traveling at the first support status,
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant performs driving operations on the vehicle and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes."  FIG. 23, included above, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestion. At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
when the shift from the second support status to the first support status has been made in response to detection of the pedestrian, then  less support contents are provided,
Asakura teaches ([0201]): "Moreover, the surroundings condition determination section 502 may determine that the surroundings condition is one of congestion when a pedestrian or obstacle is present nearby the vehicle, or when the number of pedestrians or obstacles is greater than a predetermined number." FIG. 23, included above, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestion. At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
However, Asakura does not outright teach providing a greater amount of driving control support contents when the shift has been made without detection of a pedestrian. Park (092) teaches an apparatus for switching driving modes of a vehicle, comprising:
compared to those provided when the shift has been made without detection of a pedestrian.
Park (092) teaches ([0085]): “In the apparatus for switching between the vehicle driving modes and the method of switching between the vehicle driving modes according to the embodiments of the present invention, when object(s) recognized by the advanced driving system (ADAS) is in the direction of the driver’s gaze as detected by the driver state monitoring (DSM) system, the automatic driving mode is switched to the manual driving mode, thereby enabling the driver to safely switch to driving in the manual mode.” Thus, additional support contents are provided when an object is not recognized, as the driver’s gaze determination is not performed and the vehicle is not transitioned to driving in the manual mode, remaining in autonomous driving mode.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Ohmura, Park (650), and Miura to incorporate the teachings of Park (092) to provide a greater amount of driving control support contents when the shift has been made without detection of a pedestrian. Asakura, Ohmura, Park (650), Miura, and Park (092) are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Park (092) as doing so advantageously allows for the vehicle to switch to manual driving mode when an object is detected, while preserving automatic driving functions when an object is not detected, as recognized by Park (092) ([0081]-[0082] and [0085]). Ultimately, this serves to improve the safety of the vehicle and its drivers by using manual driving in the presence of a pedestrian.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanayama (US 6,314,341 B1) teaches a method of recording trajectory data and sensor data for a manually-driven vehicle in which a sensor system mounted on the vehicle actively detects an object held by a human operator, but is silent regarding objects held by humans outside the vehicle. Kaiser et al. (US 2019/0108753 A1) teaches a method, apparatus, and computer program product for pedestrian behavior profile generation, including increasing a degree of recognizing a human as a pedestrian when the subject vehicle is traveling in the second support status, compared to that when the subject vehicle is traveling in the first support status (see at least [0044]). Paris et al. (US 2018/0326982 A1) teaches a method for influencing entities at a roadway intersection applied to an autonomous vehicle, including increasing a degree of recognizing a human as a pedestrian, based on traffic jam information (see at least [0038]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662